Order entered October 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01041-CV
                                      No. 05-15-01042-CV
                                      No. 05-15-01043-CV
                                      No. 05-15-01044-CV

                    IN THE INTEREST OF M.W., ET AL., CHILDREN

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
  Trial Court Cause Nos. DF-10-13224-U, DF-13-18933-U, DF-14-010751-U, and DF-13-
                                      18931-U

                                           ORDER
       We GRANT Mother’s and Father’s September 30, 2015 motions for extension of time to

file briefs and ORDER the briefs be filed no later than October 30, 2015. Because this is an

accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   DAVID L. BRIDGES
                                                            PRESIDING JUSTICE